                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                            CIVIL ACTION NO.: 1:20-cv-347

KATHERINE B. PATTERSON,           )
                                  )
           Plaintiff,             )
                                  )                         NOTICE OF REMOVAL
     vs.                          )
                                  )
TEXSOURCE, INC., B HOLDING, INC., )
THE PRINTIN’ PRESS, INC., AND     )
ROBERT F. BOLIN, Individually,    )
                                  )
           Defendants.            )

       Pursuant to 28 U.S.C. §1441 and §1446, Defendants, TexSource, Inc., B Holding, Inc., The

Printin’ Press, Inc. and Robert F. Bolin, through counsel, gives notice of removal from the

Cleveland County, North Carolina, Superior Court of that civil action styled “Katherine B.

Patterson, Plaintiff vs. TexSource, Inc., B Holding, Inc., The Printin’ Press, Inc. and Robert F.

Bolin, Individually, Defendants” and designated as 20-CVS-1622 (the “State Court Action”) to

this Court, the United States District Court for the Western District of North Carolina, and shows

the following grounds for removal:

     1.        On October 20, 2020, Plaintiff commenced the State Court Action by filing a

Complaint and causing Summons to issue to Defendants. In accordance with 28 U.S.C. §1446(a),

a copy of the Complaint and Summons are attached to this Notice of Removal as Exhibit A.

     2.        Defendants were served with the Summons and Complaint from the State Court

Action no earlier than October 28, 2020. This Notice of Removal is therefore timely in accordance

with 28 U.S.C. §1446(b)(1).

     3.        The Complaint in the State Court Action alleges claims for “Violation of Title VII

– Sex Discrimination & Retaliation” – claims which arise under 42 U.S.C. §2000e (“Title VII”).



                                                1

       Case 1:20-cv-00347-MR-WCM Document 1 Filed 11/25/20 Page 1 of 4
     4.          This action is subject to removal under 28 U.S.C. §1331 as the Title VII claims in

the State Court Action arise under the laws of the United States.

     5.          The State Court Action also includes claims for “Wrongful Discharge in Violation

of State Public Policy,” “Civil Sexual Battery,” “Abuse of Process,” “Intentional Infliction of

Emotional Distress,” and “Pierce the Corporate Veil.” Such additional claims arise out of the same

nucleus of operative facts as the Title VII claims and are part of the same case or controversy and

thus this Court has supplemental jurisdiction over such claims pursuant to 28 U.S.C. §1367.

     6.          This Court therefore has original jurisdiction over this civil action pursuant to 28

U.S.C. §1331 and this action is removable pursuant to 28 U.S.C. §1441 based on federal subject

matter jurisdiction.

     7.          This Notice of Removal was served on Plaintiff and is being filed with the Clerk of

the Superior Court of Cleveland County, North Carolina, as required by 28 U.S.C. §1446(d).

          WHEREFORE, Defendants TexSource, Inc., B Holding, Inc., The Printin’ Press, Inc. and

Robert F. Bolin, pray that the State Court Action pending in the Cleveland County, North Carolina,

Superior Court be removed to this Court, as provided by law, and, pursuant to 28 U.S.C. §1446,

and that the Cleveland County Superior Court proceed no further unless and until this case is

remanded.




                                                  2

       Case 1:20-cv-00347-MR-WCM Document 1 Filed 11/25/20 Page 2 of 4
Respectfully submitted this 25th day of November 2020.


                                           GRAY, LAYTON, KERSH,
                                           SOLOMON, FURR & SMITH, P.A.


                                    By:    _/s/ Michael L. Carpenter____________
                                           Michael L. Carpenter
                                           Christopher M. Whelchel
                                           Post Office Box 2636
                                           Gastonia, North Carolina 28053-2636
                                           Telephone: 704-865-4400
                                           Facsimile: 704-866-8010
                                           mcarpenter@gastonlegal.com
                                           cwhelchel@gastonlegal.com

                                           Attorneys for Defendants




                                       3

Case 1:20-cv-00347-MR-WCM Document 1 Filed 11/25/20 Page 3 of 4
                               CERTIFICATE OF SERVICE

        Certified that on this 25th day of November 2020, I have served a copy of the foregoing
Defendants’ Notice of Removal upon counsel for Plaintiff by placing said copy in a postpaid
envelope addressed as follows, which is the last known address, and by depositing said envelope
and its contents in the United States mail:
                                    Jenny L. Sharpe, Esq.
                                    J Sharpe, PLLC
                                    15720 Brixham Hill Ave, Suite 300
                                    Charlotte, NC 28277

                                    Julie H. Fosbinder, Esq.
                                    Fosbinder Law Office
                                    840 Seneca Place
                                    Charlotte, NC 28210

                                    Attorneys for Plaintiff


                                                         /s/ Michael L. Carpenter
                                                       Michael L. Carpenter




                                              4

       Case 1:20-cv-00347-MR-WCM Document 1 Filed 11/25/20 Page 4 of 4
